Appeal from a judgment of the Supreme Court, Kings County (Berkowitz, J.), dated October 21, 1982, which granted an application to set aside the Democratic primary election for State Assemblyman from the 55th Assembly District held on September 23,1982, and directed, inter alia, that a new primary election for said position be held between candidates Fortune and Boyland. Judgment affirmed, without costs or disbursements. In view of the substantial difference between the number of irregularities and the plurality, Special Term was correct in ordering a new election (Matter of Ippolito v Power, 22 NY2d 594; Election Law, § 16-102, subd 3). O’Connor, J. P., Brown, Niehoff and Boyers, JJ., concur.